Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 196







The State of North Dakota, doing business as 

The Bank of North Dakota, 		Plaintiff and Appellee



v.



Robert A. Brown, MDU Resources Group, Inc., 

d/b/a Montana-Dakota Utilities, and City of Halliday, 		Defendants



Robert A. Brown,		Appellant







No. 20120145







Appeal from the District Court of Dunn County, Southwest Judicial District, the Honorable Zane Anderson, Judge.



AFFIRMED.



Per Curiam.



Douglas B. Anderson, Assistant Attorney General, Office of Attorney General, 500 North 9th Street, Bismarck, N.D. 58501-4509, for plaintiff and appellee.



Robert A. Brown, self-represented, 118 2nd Street Northwest, Halliday, N.D. 58636, defendant and appellant; on brief.

Bank of North Dakota v. Brown

No. 20120145



Per Curiam.

[¶1]	Robert Brown appeals from a judgment granting the State, doing business as the Bank of North Dakota, foreclosure of its mortgage on property Brown owned.  Brown argues the district court erred by failing to require the Bank to produce the original mortgage documents and in granting summary judgment because the Bank engaged in misconduct by breaking into his house and changing the locks.  We conclude the court did not abuse its discretion in admitting copies of the mortgage documents and Brown failed to produce competent, admissible evidence showing a genuine issue of material fact.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(4), (6) and (7).  
See
 
Dakota Bank & Trust Co. of Bismarck v. Reed
, 402 N.W.2d 887, 889 (N.D. 1987) (under N.D.R.Ev. 1003 copies of documents are admissible to the same extent as the originals unless a genuine question is raised about authenticity). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring